DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 11 is objected to because of the following informalities:  
Claim 11: “between 25° C to 85° C” should read “between 25° C and 85° C”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7, and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 6 recite the term "responsive" which is indefinite as the term lacks clarity. Claim 3 recites that sodium hydroxide solution is stirred with the first filtrate for at least 1 hour responsive to the pH of the first filtrate adjusted to 9, and claim 6 recites stirring the sulfuric acid solution and the reaction mixture for at least 1 hour responsive to the pH of the reaction mixture adjusted to a value between 3 and 4. As “responsive to” is a passive phrase that indicates a reaction to a condition or phenomenon, the claim does not describe what changes, reactions, etc. that occur as part of the “response” nor does the claim describe the condition or phenomenon responded to. Even if the stirring were assumed to be the response, the claim would still be indefinite as it is unclear how the pH relates to the stirring (ex. stirring is performed until the desired pH is achieved, if stirring commences when the desired pH is achieved by some other means, etc.). Correction is required. Claim 7 is rejected for its dependence on claim 6.
Claim 9 recites the limitation “with a ratio… (mass of the first precipitate in grams: total volume of the nitric acid solution and the first precipitate)”. While claim 9 recites a unit for the first term of the ratio (grams), it does not disclose the unit the volume is determined by, making ambiguous the range of values claimed. Correction is required. Claims 10-15 are rejected due to their dependence on claim 9.

Allowable Subject Matter
Claims 1-2, 4-5, and 8 are allowed.
The following is an examiner' s statement of reasons for allowance:
The closest identified prior art of record is Li et al. (Extraction of selenium from copper anode slimes in a sealed leaching system. Russ. J. Non-ferrous Metals 58, 357–364 (2017)).
Li teaches an extraction of selenium from copper anode slimes in a sealed leaching system (Title), where copper anode slime is leached with a mixture of sulfuric and nitric acid (§2.2) to leach Cu, Ag, and Se (§3.3, Fig. 3). Li teaches that after leaching, sodium chloride was added to the lixivium to precipitate silver (§2.2), but is silent to whether the sodium chloride is a supersaturated sodium chloride solution or is at room temperature. Li further does not teach obtaining a first filtrate by filtering silver chloride precipitate, separating copper from the first filtrate, or recovering metallic selenium. 
	Based on the above discussion, the closest prior art, taken singularly or in combination, does not fairly suggest or render obvious a method for recovery of precious metals from copper anode slime as claimed. As the independent claim (s) is/are free from the art, claims 2-15 are also free from the art due at least to their dependency from claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3, 6-7, and 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okada et al. (US 6126720 A) discloses a method of purifying crude silver by leaching with HNO3, and precipitates Se and Cu from the leachate, where Se is precipitated as a hydroxide at a pH of ~3.5 due to addition of iron sulfate (Col. 5 lines 15-17) and Cu is precipitated from solution as CuOH by adjusting to a pH of 4-6 by adding lime. Chen et al. (CN 105794839 A, machine translation) discloses addition of ascorbic acid and sodium sulfite may be used to reduce selenite (SeO32−) to obtain precipitate at pH 3-6 [0010]. Yannopoulos et al. (US 4094668 A) discloses a treatment of copper refinery slimes where gold, silver, and selenium are recovered by oxidative leaching with sulfuric acid and remaining residue is roasted to recover selenium as selenium dioxide in the roaster gases (Abstract). Silver is recovered by chlorination (Abstract) and copper is returned to the copper refinery for recovery via electrolysis (Col. 3 lines 42-61).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733  


/VANESSA T. LUK/Primary Examiner, Art Unit 1733